                                                                    ; \-' i DIV
                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA                     Ar1 8^ 2 I
                            STATESBORO DIVISION


UNITED STATES OF AMERICA                ) INDICTMENT NO.6:19-CR-010

             V.



ANTHONY T. SECURO


                                      ORDER


      Based upon the application of the Government, and for good cause shown therein,

it is hereby ORDERED that the above-styled Indictment, and all process issued

thereunder, be unsealed.

      so ORDERED this^if-^dav of September, 2019.


                                        )N. CHRlfeTOPHE^l RAY
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
